DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  Please delete the period on line 6 (after ‘CLB’).  Appropriate correction is required.
Response to Arguments
Applicant's arguments filed 6/17/21 have been fully considered but they are not persuasive. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant’s argument on page 1 states:
“So only Fig. 1 of Leong shows an arrangement according to Claim 1 of the invention
but has no real technical background so being unable to teach that there are grid positions without switchboxes.
A device really limited to the CLBs and SBs as of Fig. 1 of Leong is not able to work.
So there is no Prior Art concerning claim 1.”, 

	The Examiner respectfully disagrees with applicant’s arguments. Figure 1 of Leong is of the same field of endeavor as it shows switchboxes (18) being used with programmable logic regions (12).  Figure 1 shows that the switchboxes are at grid positions where horizontal and vertical conductors 17 intersect with each other and that there are no switchboxes where conductors 17 intersects with either vertical conductor 
Applicant’s argument on page 2 states:
“Also the number of switchboxes (SBs) is not smaller than the number of CLBs 
according to claim 2. Leong even shows with the addition of Fig. 3 that the number
of switchboxes is much bigger than the number of CLBs.

So Leong also does not show an arrangement where the number of SBs is half the
number of CLBs according to claim 3.

With respect to claim 4:
As well known a chessboard is characterized of two kind of fields; normally named as
black an white fields. This black an white fields are alternated in x- and y-direction.
This is shown in Fig. 2 of the invention.

| cannot identify any similar arrangement in Fig. 1 of Leong or in any other cited
document A-C.

So there is no Prior Art concerning claim 4.

With respect to claim 8:
I was unable to identify any case where the output of a CLB is directly connected to a
SB in Fig 2-4 of Leong.
Please see below Fig. 3 of Leong again. All output connections of a CLB were
marked with a red rectangle.
There is no line going directly into a SB. 

So there is no Prior Art concerning claim 8.”

	The Examiner respectfully disagrees with applicant’s arguments. Figure 1 of Leong shows twelve switchboxes (18) and twenty-four programmable logic regions (12). Therefore, in this case Leong teaches the claim limitations of claims 2 and 3. Furthermore, Figure 1 of Leong shows alternating intersection points of switchbox (18) and no switchbox (indicated by a dot) in both the x and y directions. Figures 1-4 also show that switchboxes (18) connect horizontal and vertical conductors 170 which are connected to outputs of programmable logic regions (Column 11, lines 59-63 and Column 12, lines 28-30). Therefore, it is the contention of the Examiner that Leong teaches the invention as claimed.
“no line going directly into a SB”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leong et al. (US 5,537,057).
With respect to claim 1,
Figure 1 of Leong discloses an arrangement of switchboxes (18) characterized in that in a grid-like arrangement there are grid coordinates in each coordinate direction for which no Switchbox (SB) is assigned to a Configurable Logic Block (CLB) (12) and thus 
With respect to claim 3,
Leong further teaches that the number of grid coordinates with switchboxes is half the number of CLBs (see Figure 1 – where there are 12 switchboxes and 24 CLBs).  
With respect to claim 8,
Leong further teaches that the outputs of CLBs feed into SBs, so that the output signals are available in any coordinate direction (see details shown in Figures 2-4).
Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANY RICHARDSON whose telephone number is (571)270-5074. The examiner can normally be reached M-F, 6:30am to 2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JANY RICHARDSON/           Primary Examiner, Art Unit 2844